Order entered August 5, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00365-CR

                          MARK ANGELO GUAJARDO, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-72357-U

                                             ORDER
       The Court REINSTATES the appeal.

       On July 13, 2015, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and is represented by court-appointed counsel

Lawrence Mitchell; (3) Cheryl Dixon is the court reporter who recorded the proceedings; (4) Ms.

Dixon’s explanation for the delay in filing the record is her workload; and (5) Ms. Dixon said the

record would be filed August 3, 2015. We note that we did not receive the reporter’s record on

August 3, 2015.

       Accordingly we ORDER Cheryl Dixon, official court reporter of the 291st Judicial

District Court, to file the complete reporter’s record in this appeal, including all exhibits admitted
into evidence, within SEVEN DAYS of the date of this order. Because the reporter’s record is

already three months overdue, no further extensions will be granted. If the record is not filed

within the time specified, the Court will utilize its available remedies, which may include

ordering that Cheryl Dixon not sit as a court reporter until the record is filed in this appeal.

       We DIRECT the Clerk to send copies of this order to the Honorable Stephanie Mitchell,

Presiding Judge, 291st Judicial District Court; Cheryl Dixon, official court reporter, 291st

Judicial District Court; and to counsel for all parties.


                                                       /s/     LANA MYERS
                                                               JUSTICE